Title: To George Washington from David Parker, 26 October 1775
From: Parker, David
To: Washington, George



May it please your Excellency
Dedham [Mass.] Octr 26 1775

Many & various are the Difficulties Which I have to encounter by the Confinement to wch I am subjected; the Justice of your Proceedings against me Strike me with the most Avid Conviction when I reflect upon the Iniquity of my own unjustifiable Conduct. I am may it please your Excellency necessitated, by a consciousness of my former & erroneous Practices to acquit every Measure adopted against me of Cruelty or Inhumanity.

The Assistance those who were inimical to the Prosperity of America, derived from my Operations, very justly rendered me obnoxious to the Displeasure of the Inhabitants of these Colonies, my Perseverance therein notwithstanding the Desire of the Committee of Boston that I should desist, confirmed the Opinion of the Publick that I was determined to cooperate in the subversion of our invaded Priviledges, but Sir that was foreign to my Intention Whatever may be the general Sentiment upon that Affair. Had I indulged a momentary Consideration; had I entertained the most distant Conception, that this injured Country Would have been embroiled in the Horrors of a Civil War, or any ways apprehensive the present Convulsions would be consequent upon the then unhappy Struggle, I should immediately have relinquished the Business notwithstanding my Engagements.
It never occured to my Mind the Sword would be drawn in this Contest, when that unhappy Period arrived, my Anxiety to accomplish my undertakings & quit the Town may be infered from the naked Circumstances in which I came into the Country; I acknowledge Sir I was justly esteemed an Enemy to America: I very humbly implore the Forgiveness of every Man in the Country; I pledge my Honour & every thing I esteem valuable for my future satisfactory Proceedings & Conduct; I will submit to any Test your Excellency may propose to evince the Sincerity of my Declarations & Penitence. I would silently venerate the Justice whose Decision circumscribes my Liberty within the Boundaries of a few Miles, but Sir the Expences of a Maintenance during the Course of 3 Months have nearly exhausted the pecuniary Provision I procured in Boston for the Support of myself & Family. You must be sensible may it please your Excellency of the obduracy of my Situation in respect to obtaining Employ while I labour under the Displeasure of the Province. The just Indignation of the People against me, who has so greatly provoked them I am totally unable to extinguish while a Circumscription is appointed to my Excursions, & notwithstanding any Evidences I can possibly grant the Commonality, they yet esteem me as inimical to their Welfare else, why say they should he be confined? This may it please your Excellency sufficiently prevents their granting me any Assistance or Employ, & this Sir very probably will be the Sentiment, & these the

Consequences while I continue under Arrest; upon the Removal of Wch Sir I may by some means regain that Favour I have so justly forfeited; for Wch I must earnestly Solicit; have I Sir committed an offence for wch no atonement can be offered & accepted? The omnipotent Father of Mercies is not inexorable to the most atrocious Sinners upon their Repentance I sincerely ask forgiveness for my past Conduct & entreat my Freedom. I am may it please your Excellency your Excellency’s most dutiful Petitioner & very humble Servt

David Parker

